NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              SEP 05 2012

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-30231

              Plaintiff - Appellee,              D.C. No. 2:11-cr-02042-EFS-1

  v.
                                                 MEMORANDUM*
RAFAEL GARCIA-ARREDONDO,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                       Argued and Submitted August 6, 2012
                               Seattle, Washington

Before: NOONAN, GRABER, and RAWLINSON, Circuit Judges.

       Rafael Garcia-Arredondo appeals the district court's denial of his motion to

dismiss his indictment for illegal reentry after deportation. We affirm.

       Garcia-Arredondo was convicted of violating a 2007 deportation order. To

collaterally attack that order, he must demonstrate a violation of due process rights



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
and prove resulting prejudice. See United States v. Reyes-Bonilla, 671 F.3d 1036,

1039 (9th Cir. 2012), petition for cert. filed, ___ U.S.L.W. ___ (U.S. July 11,

2012) (No. 12-5286). The 2007 deportation order was a reinstatement of a 2002

order, so we look back to the 2002 order. See United States v. Arias-Ordonez, 597
F.3d 972, 978 (9th Cir. 2010).

      Garcia-Arredondo first argues that we should look further back before 2002

to a 1999 removal proceeding. The 2002 proceedings were independent of the

1999 proceeding; they were not reinstatement proceedings. Garcia-Arrendondo

conceded he was deportable in 2002. We thus do not look back to 1999 for due

process violations.

      In the alternative, Garcia-Arredondo argues he was directly denied due

process in the 2002 proceedings because he was denied a continuance and

allegedly received ineffective assistance of counsel. In 2002, Garcia-Arredondo

moved for further time and requested assistance of counsel to contest the 1999

proceeding. Garcia-Arredondo, however, is now unable to show prejudice. Review

of prior immigration proceedings in a civil deportation hearing is limited to a gross

miscarriage of justice standard. See Ramirez-Juarez v. INS, 633 F.2d 174, 175-76

(9th Cir. 1980) (per curiam). Garcia-Arredondo alleges that the immigration judge

in 1999 failed to inform him fully of the difference between voluntary departure


                                          2
and cancellation of removal, but this alleged failure is insufficient to satisfy the

gross miscarriage of justice standard that applied in 2002. Cf. id. (no gross

miscarriage of justice when earlier deportation violated an injunction);

Hernandez-Almanza v. INS, 547 F.2d 100, 102 (9th Cir. 1976) (no gross

miscarriage of justice when alien deported on drug conviction that was later

vacated). Therefore, a grant of a continuance or further assistance from counsel in

2002 would have led to the same conclusion. Garcia-Arredondo did not suffer any

violation of due process in 2002 that resulted in prejudice.

      Garcia-Arredondo was properly convicted on the basis of his 2002

deportation order.

      AFFIRMED.




                                           3